DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2021 has been considered by the examiner.

Status of the Claims
	The after final amendment filed on 08/26/2021 has been entered. Claims 3, 6, 9-12 have been amended, Claims 5 and 16-20 have been canceled and Claims 21-25 have been newly added. Claims 1-4, 6-15 and 21-25 are currently pending and under examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
Claim 24, line 1 – the phrase “disposed” has been replaced by - - present - -.
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas R. Irwin on 09/01/2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art reference is Patent application publication nos. US2005/0288541A1 (US’541; cited in Office Action 08/20/2020) and US2014/0367245A1 (US’245; cited in Office Action 08/20/2020). 
US’541 teaches in Example 1 and nonexemplified embodiments a process for the conversion of methane or methane and water to hydrocarbons by and illuminating methane or methane and water with a light source using a 100-Watt Sunlight Systems UV lamp with GE-214 quartz envelope and that provides 185-nm photon emission, wherein a reaction of excited state of methane or methane and water necessarily takes place to obtain hydrocarbons. It is noted that UV light from UV lamp is known as uncollimated light source to a skilled artisan.
US’245 teaches in Fig. 2 and [0018]-[0021] a method for converting methane to hydrocarbons by optically exciting methane gas molecules using monochromatic light at a wavelength of 421 nm.
However, neither US’541 nor US’245 teaches or suggests a method for conversion of methane into hydrocarbon fuels by illuminating methane with uncollimated light source that produces photon intensities of less than 10 Watt/m2 as instantly claimed.

Accordingly, the closest prior art references, alone or in combination, neither anticipate nor make obvious the instantly claimed process for converting methane into hydrocarbon fuels.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Claims 1-4, 6-15 and 21-25 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622